Title: To James Madison from John M. Forbes, 28 August 1802
From: Forbes, John M.
To: Madison, James


					
						Sir,
						Hamburgh. 28th. Augt. 1802
					
					I have now the honor to inform you of my arrival here and Recognition by the Magistracy of this City as 

Consul from the United States of America.
					Having written you from London, requesting to be appointed to the Agency at Marseilles, but 

having Since announced my establishment here to a very extensive Circle of mercantile friends, I beg 

leave to relinquish my application, to be removed to Marseilles, preferring to encounter the inclemency 

of this Climate, to all the inconveniences which would result from a Change of residence.
					Permit me, Sir, to press upon your attention a Subject which has been frequently urged upon 

the former Administration, without effect, by my Predecessor Mr. Pitcairn.  From the great variety of 

petty Sovereignties which divide the Circumjacent Country and particularly the Shores of the Elbe, a 

general imbecility in the execution of the Consular functions and, in many instances, Serious 

inconveniences to our Commerce result from our Consular District being limited to the Hamburgh 

Territory.  A late instance occurred in the Case of the Ship Hercules, Capt. Story, of New York, wrecked 

in this River,  her valuable Cargo was Saved by Danish subjects and the Captain was obliged to resort to 

Copenhagen and demand the interference of our Consul there.  Had the Cargo fallen into the hands of 

Hanoverians, no Consular protection or interference Could have been extended to it.  The fact 

is, that the District of every foreign Consul here except the American, extends “to the Circle of 

Lower Saxony”  which is the only political division of Country, which embraces all the Sovereignties 

bordering on the navigable Elbe.  The same reasons which render it necessary & expedient in the Cases 

of other Powers apply, in a stronger degree, to America, who has no Minister in this vicinity, 

whereas all the other foreign powers have Ministers residing in this City.  The Port of Altona (a place 

of Considerable trade, to which Several American Vessels Come every year) touches this Port and it 

is impossible to maintain any thing like an efficient police over our Seamen or enforce the Laws of 

our Country without the Extension of this Consular District.  At Staade or Staden in the Hanoverian 

territory, where every Vessel Coming here is obliged to stop & secure a Duty, both Captains & 

Seamen may bid defiance to Consular authority and are equally out of our protection.  These difficulties 

have been suggested by several years experience of my Predecessor and I have no doubt, they will have 

the deserved weight with their Executive and influence to the Change I propose.
					There is a Case in which it has been hitherto necessary for the Consul here to exercise a 

discretion not warranted by Law.  It is the Case of destitute Seamen, the provision for whom is 

limited to twelve Cents per diem per man.  It is well known to every one who has visited this 

place, that this Sum will not procure a Shelter from the storm.  My Predecessor has never been able 

to provide for them at a Cheaper rate than Nine marks per Week equal to three dollars, and in some 

Cases which have recently occurred I have been obliged to pay at that rate.  Although I cannot 

apprehend any difficulty in Settling my accounts, yet as I wish to Conform Strictly to the Law, & 

many others must be in the same situation, it would be well either to extend the restriction to a greater 

Sum or Confide a discretionary power to the Consuls.
					I shall take the liberty of Suggesting freely to you, Sir, any abuses or inconveniences of our 

Law which may Come under my observation, Convinced that you Wish nothing more Sincerely than 

their Correction and the protection & happiness of the American people as well abroad as at home.  I 

have the honor to be, very respectfully, Sir, Your obedient Servant.
					
						John M. Forbes
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
